DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Michael Holihan on 6/13/2022.

The application has been amended as follows: 

Claim 1: A system for mitigating the amount of oil that is consumed by the combustion chamber during cylinder deactivation, cylinder cutout, Jacob-braking, engine-braking functionality of an electronic fuel injected internal combustion engine, including both compression-ignited and spark-ignited, an engine control system that manages fuel injection on an individual cylinder basis and, sensors that measure a plurality of engine control parameters including rpm, vehicle throttle position and, manifold pressure, comprising; at least two cylinders; and an oil sump and oil pump supply system to provide lubrication-cooling oil through a solenoid valve control system in communication to an oil jet nozzle to the piston dome underside and cylinder wall of each individual cylinder; and an oil mitigation control system in communication to the engine control system, wherein the lubricating oil delivered to each cylinder assembly is adjustable; and said oil mitigation control is adapted to sense and receive a continually updated fuel injector pulse width for each fuel injector, including a routine to convert said pulse width to an oil duty cycle percentage value for each cylinder for controlling a solenoid valve in communication with each individual activated/deactivated cylinder, whereby this oil duty cycle percentage value operates the oil solenoid valve to provide a corresponding jet spray to the piston underside; and said oil mitigation system uses said fuel injection pulse width table to create an oil jet duty cycle table, scaled linearly, wherein a zero or substantially low pulse width represents a 0% or substantially low oil jet duty cycle and, a maximum pulse width translates to a 100% oil jet duty cycle, providing full oil flow to the piston underside; and said oil mitigation system further comprising a software evaluation-matching filter, to route said oil jet duty cycle value to each cylinder, to one of a plurality of oil flow ranges to mitigate lubrication over a full spectrum of said cylinder assembly load demands for each activated/deactivated cylinder; and said oil mitigation system further comprising a range configured to provide a deactivated cylinder the minimum quantity of lubrication oil, whereby a cylinder in deactivation, requires the slightest quantity of lubrication to overcome frictional forces.
Claim 2: The system of claim 1, wherein said oil mitigation control comprises at least one solenoid valve for each cylinder, preferably configured for armature or plunger position feedback 
Claim 3: The system of claim 1, further comprising a plurality of said ranges configured to accommodate lubrication for deactivation and idle, low-load, medium-low-load, medium-high-load and, full-high-load. 
Claim 4: A method of mitigating lubricating oil from entering the combustion chamber, in a fuel-injected, spark-ignited, compression-ignited, internal combustion engine, having at least two cylinders comprising cylinder deactivation, cylinder cutout, Jacob-braking, engine-braking technology, the method comprising the steps of: sensing an operator demand requesting various power levels for lubricating each cylinder assembly; and providing a plurality of power level bands or ranges anticipated in providing lubrication for operating said cylinder assembly; and mitigating lubricating oil to said cylinder assembly in both deactivated and activated states, whereby delivering oil in a closed-loop means to both deactivated and activated cylinders, wherein reading a continually updated value of pulse width from a base fuel injection table for determining said power level exerted on said cylinder assembly, further comprising a means of converting said fuel injection pulse width to a duty cycle value for controlling a pulse-width- modulated solenoid valve, whereby said duty cycle values reflect the lubrication quantity of oiling to manage the forces exerted on said cylinder assembly, further organizing said duty cycle values generated by said fuel injection system, to a table, preferably comprising five groupings of twenty duty cycle values each, in ascending order, whereby said duty cycle values are ordered from zero to one hundred percent, and wherein mitigating lubrication to said cylinder assembly, comprises controlling lubricating oil through said solenoid valve, through a flow nozzle pointing toward the piston dome underside and cylinder wall assembly.
Claim 5: The method of claim 4, wherein each said grouping is comprised of a 20 dominant lubricating duty cycle template value predetermined in a non-volatile table, wherein lubrication is delivered preferably by five distinct duty cycle values, 20%, 40%, 60%, 80% and 100%, respectively placed in said groupings called deactivation-idle, low-load, medium-low-load, medium-high-load, full-high-load.
Claim 6: The method of claim 5, further comparing each incoming duty cycle value through a software evaluation mechanism such that said incoming duty cycle value is assigned to the closest of said five dominate lubrication duty cycle values, whereby the lubrication quantity will closely align with said cylinder assembly’s exerted load.
Claim 7: The method of claim 6, wherein said incoming duty cycle of 0% indicates a cylinder undergoing a state of deactivation or inactivity, whereby lubricating said cylinder assembly is substantially reduced. 
Claim 8: The method of claim 4, wherein closing the loop around one of said five dominant desired oiling duty cycles, using a proportional-integral control, whereby allowing for ample range overlap for the entire imposed load spectrum.
Claim 9:  The method of claim 8, wherein position feedback for said solenoid valve’s plunger is managed by measuring the shunt current draw comprising a position loop gain term, a position proportional gain term and, a position integral gain term.
Claims 10-18 are now cancelled. 
Allowable Subject Matter
Claims 1-9 are allowed.
The following is an examiner’s statement of reasons for allowance: There is no prior art that teaches all the limitations of claims 1 and 4, but more specifically, an engine control system that controls activation/deactivation of each individual cylinder, a solenoid valve control system that controls oil flow to an oil jet nozzle, an oil mitigation control to sense and receive continually updated fuel injector pulse width for each fuel injector, converting pulse width into an oil duty cycle percentage value for oil jet nozzle solenoid valve control, and creating an oil jet duty cycle table scaled linearly in which the percentage valve of the fuel injector pulse width corresponding to a percentage value of the oil jet spray. 
The closest piece of prior art is Bowler et al. (U.S. Patent 8,746,193), which teaches altering oil jet nozzle flow at the underside of the piston, but does not teach the fuel injector pulse width signal corresponding to the percentage values for oil jet nozzle solenoid valve control. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Refer to PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SYED O HASAN whose telephone number is (571)272-0990. The examiner can normally be reached Monday-Friday; 11AM-7PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lindsay Low can be reached on (571) 272-1196. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SYED O HASAN/Primary Examiner, Art Unit 3747                                                                                                                                                                                                        8/5/2022